[Schulte Roth & Zabel LLP Letterhead] April 29, 2011 VIA EDGAR Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, D.C.20549-0508 Re:Advantage Advisers Xanthus Fund, L.L.C. Investment Company Act of 1940 File Number: 811-09205 Ladies and Gentlemen: On behalf of Advantage Advisers Xanthus Fund, L.L.C. (the "Fund"), we are transmitting for filing with the Securities and Exchange Commission, the Fund's Issuer Tender Offer Statement on Schedule TO. Please call me at (212) 756-2763 if you have any questions regarding this filing. Thank you for your assistance regarding this matter. Very truly yours, /s/ John G. Jerow John G. Jerow
